Citation Nr: 0208754	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of an overpayment of an apportionment 
of the veteran's disability compensation benefits in the 
amount of $1,200.

(The issues of entitlement to increased ratings for recurrent 
abscesses of the groin, buttocks, axillae, and face due to 
folliculitis, venereal warts, and a disorder manifested by 
hematuria are the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1978 
and from September 1978 to December 1986.

This appeal arises from a December 1999 decision of the St. 
Petersburg, Florida Regional Office's Committee on Waivers 
and Compromises (RO), which denied the veteran's request for 
waiver of recovery of an overpayment of an apportionment of 
disability compensation benefits in the amount of $1,200.


FINDINGS OF FACT

1.  The veteran requested that an apportionment of his VA 
disability compensation benefits be awarded to his spouse in 
statements received in December 1998 and January 1999; his 
spouse submitted a request for reinstatement of an 
apportionment in January 1999.  

2.  The RO failed to act promptly on the veteran's request 
for an apportionment and is at fault in the creation of the 
debt for the period from February to May 1999, in the amount 
of $800.

3.  The veteran did not respond to the RO's May 1999 letter 
advising him that he could minimize any overpayment by 
allowing withholding of $200 per month pending a decision on 
the apportionment claim.

4.  The veteran was at fault in the creation of the debt for 
months of June and July 1999, in the amount of $400.

5.  Financial hardship would not result from recovery of $400 
of the overpayment of disability compensation benefits and 
failure to repay that amount would result in unfair gain to 
the veteran.

6.  Recovery of $800 of the debt would cause financial 
hardship.


CONCLUSIONS OF LAW

1.  Recovery of $400 of an overpayment an apportionment of 
disability compensation benefits would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2001).

2.  Recovery of $800 of an overpayment an apportionment of 
disability compensation benefits would be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a)) (VCAA).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The provisions of 
these regulations apply to any claim for benefits received by 
the VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Board has considered this new legislation with regard to 
the appellant's claim.  It is noted that a November 2000 VA 
outpatient record noted that the veteran reported that he was 
working.  The most recent financial status report was 
submitted in September 1999.  As such it appears that the 
veteran may have additional income.  The Board finds that a 
remand is not required in this case for the purpose of 
updating the veteran's financial status.  As discussed fully 
below, the Board has granted a partial waiver of recovery of 
the overpayment in question and any additional income earned 
by the veteran would not have an impact on the portion of the 
decision denying waiver of recovery of the remaining 
overpayment.  There is no indication in the record, including 
in submissions of the veteran, that there is any outstanding 
evidence that should be obtained prior to appellate review.  
It appears that all necessary evidence for a fair 
adjudication is already of record.

A review of the record shows that effective in October 1998, 
an apportionment of the veteran's disability benefits was 
terminated on the basis that the veteran and his spouse had 
reconciled.

In December 1998, the veteran submitted a statement indicated 
that he agreed to allow his wife and children to receive an 
apportionment of his VA disability compensation benefits.

In January 1999, the veteran's spouse submitted a claim for 
reinstatement of an apportionment of the veteran's disability 
compensation benefits on behalf of herself and the veteran's 
children.  Attached to that letter was a statement signed by 
both the veteran and his spouse which indicated that he 
agreed to pay half of his compensation to his spouse 
effective in February 1999.  

By letters dated in May 1999, the RO asked the veteran and 
his spouse to submit income and asset information in order 
for a decision on the apportionment claim to be made.  It was 
indicated that pending the decision on the claim, $200 would 
be withheld from the veteran's benefits, effective on August 
1, 1999.  Each party was given 60 days to respond to the 
request for information.  The letter to the veteran noted 
that he could reduce the amount of any potential overpayment 
which would result in the event of the granting of the 
apportionment by requesting that the proposed adjustment in 
his award be made at the earliest possible date.  

In an August 1999 Special Apportionment Decision, the RO 
granted an apportionment of the veteran's disability 
compensation benefits to the veteran's spouse on behalf of 
herself and her children in the amount of $200 per month.  In 
an August 1999 letter to the veteran, it was indicated that 
the $200 per month apportionment was granted effective from 
February 1, 1999.  

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
where the veteran is not living with his spouse or his 
children are not in his custody, and he is not reasonably 
discharging his responsibility for the child's support, all 
or any part of his compensation may be apportioned. 38 
U.S.C.A. § 5307; 38 C.F.R. § 3.450 (2001).  Where hardship is 
shown to exist, compensation or pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the veteran. 38 C.F.R. § 3.451 
(2001).

The effective date of an original claim for apportionment 
will be in accordance with the facts found.  On other than 
original claims for apportionment, such as in the instant 
case, the effective date of the award will be from the first 
day of the month following the month in which the claim is 
received. 38 C.F.R. § 3.400(e)(1)(2001).

A review of the record shows that a claim for reinstatement 
of an apportionment was received from the veteran's spouse in 
January 1999.  The record indicates that the original 
apportionment was terminated effective in October 1998 on the 
basis that the veteran and his spouse had reconciled.  In 
August 1999, the RO granted an apportionment of $200 per 
month, effective from February 1, 1999, the first day of the 
month following the month in which the other than original 
claim was received.  On the basis of the award, an 
overpayment of $1,200 was properly created, consisting of the 
apportionment of $200 for the months February to July 1999.

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment. 38 U.S.C.A. § 5301(c) (West 1991); 38 C.F.R. § 
1.963(a) (2001).  In this case, the RO found no fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment.  After reviewing the facts 
and circumstances of this case, the Board agrees with the 
RO's conclusion.  Therefore, waiver of the recovery of the 
overpayment is not precluded under the provisions set forth 
in 38 U.S.C.A. § 5302(a) (West 1991).  Nevertheless, before 
the recovery of this indebtedness from the veteran can be 
waived, it must also be shown that it would be against the 
principles of equity and good conscience to require him to 
repay this debt to the Government. 38 C.F.R. §§ 1.963, 1.965 
(2001).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2) Balancing of faults.  Weighing fault 
of the debtor against VA fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  38 
C.F.R. § 1.965(a)(2001).

After a full review of the record, the Board concludes that 
the veteran is entitled to a partial waiver of recovery of 
the overpayment, in the amount of $800.  The veteran clearly 
indicated in letters received at the RO in December 1998 and 
January 1999 that he wanted to reinstate an apportionment of 
the disability benefits for his spouse and children.  He 
indicated that he would agree to pay half of his benefits to 
his spouse and indicated that he would be willing to pay that 
portion of his benefits that were paid for his spouse and 
children.  The RO did not take any action with regard to the 
veteran's statement and it was not until May 1999 that the RO 
sent a letter to the veteran and his spouse requesting income 
and assets information.  The RO did not acknowledge that the 
veteran had already indicated that he agreed to an 
apportionment of his benefits and took no action to begin 
withholding at least that portion of his benefits paid for 
his dependents.  The Board finds that the VA was at fault in 
the creation of the debt for the period from February to May 
1999, in the amount of $800, because of the delay in 
withholding the apportioned amount, when it fact the veteran 
had indicated in the December 1998 and January 1999 letters 
that he agreed to an apportionment of his benefits.  The RO's 
failure to promptly respond to the veteran's December 1998 
and January 1999 requests for an apportionment resulted in 
the delay in establishing a withholding of benefits which 
could have avoided the creation of an overpayment.  The RO 
took no action on the requests of the veteran and his spouse 
until the May 1999 letter notifying them of the proposed 
apportionment.  

The Board further finds that the veteran was at fault in the 
creation of that part of the debt incurred for the months of 
June and July 1999 because he failed to respond to the RO's 
May 1999 letter.  That letter notified him that he could 
minimize any overpayment by requesting that the proposed 
withholding of $200 per month pending the final apportionment 
determination be made at the earliest possible date.  He did 
not make any response to the RO and, as per the policy set 
forth in that letter, the RO was obligated to wait until 
August 1, 1999 to begin withholding the apportioned amount of 
$200.  If the veteran had contacted the RO promptly and 
notified them that he was in agreement with the 
apportionment, the withholding could have begun as early as 
June 1, 1999.  As such, the Board finds that the veteran is 
partially at fault in the creation of the debt to the extent 
of the months of June and July 1999, equaling $400.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he has relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  Another factor to be considered is whether the 
recovery of the overpayment would defeat the purpose for 
which the benefits are intended.  In this case, the purpose 
would not be defeated as the veteran is not entitled to the 
amounts of additional VA benefits paid for his dependents.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The most recent information concerning his assets, income and 
expenses was submitted in a September 1999 financial status 
report.  He reported a monthly net income of $378 from 
compensation benefits and $200 to his spouse from 
compensation benefits.  The veteran related total monthly 
expenses of $470, including $200 for rent or mortgage 
payment, $100 per month for food, $75 per month for utilities 
and heat, $45 for telephone and $50 for basic needs.  He 
indicated that he had owed Bell South $87 for telephone 
expenses and 


was to pay $45 per month.  His net monthly expenses exceed 
his net income by $98.  However, he indicated that he was 
able to pay $25 monthly toward his debt.  In addition, the 
Board notes that a November 2000 VA outpatient record shows 
that the veteran reported that he worked as a carpenter's 
assistant.  

Based on the income and expense information of record, the 
Board concludes that the veteran has demonstrated that 
recovery of the entire debt would result in some financial 
hardship.  As of September 1999, the veteran reported that 
his sole income was from his disability compensation 
benefits.  More recently, there is an indication that he is 
working and earning additional income of an undetermined 
amount.  Although he reported that his expenses exceed his 
income, he indicated that he would be able to pay $25 toward 
any outstanding debt.  The Board finds that while that 
evidence does not show that he would be deprived of the basic 
necessities, he does appear to maintain a very modest 
lifestyle and he has indicated that he does not own an 
automobile.  Accordingly, considering all the equities in the 
case, the Board concludes that a partial waiver of recovery 
of the overpayment is warranted.  Therefore, a waiver of 
$800, for the period from February to May 1999 is granted.  
Recovery of the remaining $400, for the months of June and 
July, would not be against equity and good conscience.









(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of the remaining overpayment in the amount 
of $400 is denied.

Waiver of recovery of an apportionment of the veteran's 
disability compensation benefits in the amount of $800 is 
granted.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


